Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 1-25 are pending in this application.

Priority
 	The instant application is the 371 national stage entry of PCT/US16/50396, filed on 09/06/2016, which claims benefit of 62/215,424 filed on 09/08/2015 as requested in the declaration.  

Election
Applicant's election without traverse of Group I, Claims 1-15 in the response filed on 04/21/21, is acknowledged.  
	Claims 16-25 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 8, 9 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said crRNA" in claim 5, which depends from claim 3 which depends from claim 1.  There is insufficient antecedent basis for this limitation in the claim.  In the interest of advancing prosecution, claim 6 is interpreted to depend from claim 2.
Claims 8 and 13-15 recite the limitation "ssDNA” in claim 2, which depends from claim 1.  Claims 13-15 recite “said PAM” in claim 8, which depends from claim 2, which depends from claim 1.  There are insufficient antecedent basis for these limitation in the 
Claim 9 recites the limitation "said sgRNA" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  In the interest of advancing prosecution, “said sgRNA” is interpreted as “said gRNA”.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Syksnys et al. (WO 2013/142578 A1, see IDS) in view of Doudna et al. (WO 2015/089277 A1, see IDS) and Sontheimer et al. (US 2014/0349405, previously cited in the office action dated 02/25/2021), and KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).
Syksnys et al. teach a composition (complex) of Cas9 enzyme and a guide RNA sequence, in this case crRNA, lacking tracrRNA (note: guide RNA is defined in the art as a crRNA-tracrRNA chimera, where the crRNA is the targeting portion) (claim 39; "An nd and 3rd paragraphs on page 14).  The crRNA comprises at least one complementary region to said PAM in SEQ ID NO: 37 because it has “(+)” notation in Table 1 to note that SEQ ID NO: 37 is complementary to crRNA (see lines 5-6 of the 2nd paragraph on page 19).  
Syksnys et al. do not teach (1) Neisseria meningitidis Cas9 (NmeCas9 hereafter); (2) gRNA which is 17 nucleotides; and (3) a linker which is 4 nucleotides. 
Doudna et al. teach that Cas9 orthologs are as follows...Nme (Neisseria meningitides), which would inherently have an intact HNH domain (see paragraphs [00225] and [00499]).  Doudna et al. further teach that single guide nucleic acid (i.e., sgRNA) can have a length from about 6 bp to about 50 nucleotides (see paragraph [00178] on page 51).  Doudna et al. that single guide nucleic acid (i.e., sgRNA) can have a linker of about 3 nucleotides to about 100 nucleotides (see paragraph [00161]).  
Sontheimer et al. teach NmCas9 from Neisseria meningitidis that has distinct targeting requirements which are less likely to result in off-target effects.  Furthermore, unlike SpCas9 and StCas9. NmCas9 can function with crRNAs that are embedded within longer unprocessed precursors, indicating that NmCas9 can accommodate a greater range of targeting crRNA structures and functionalities (see paragraph [0005])
Streptococcus thermophiles Cas9 with NmeCas9 to form a complex with crRNA lacking tracrRNA as taught by Syksnys et al. and Doudna et al.  One would have been motivated to make and use the invention as claimed because Sontheimer et al. teach NmCas9 from Neisseria meningitidis that has distinct targeting requirements which are less likely to result in off-target effects. Furthermore, unlike SpCas9 and StCas9. NmCas9 can function with crRNAs that are embedded within longer unprocessed precursors, indicating that NmCas9 can accommodate a greater range of targeting crRNA structures and functionalities (see paragraph [0005]).  As discussed in KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), it is considered obvious to combine prior art elements known to be used in equivalent fields of endeavor together into a single combination.  The references clearly show that the claimed composition comprising Cas9, and a guide were known to be used in equivalent fields of endeavor; thus, it is considered obvious to combine them together.  Furthermore, a POSITA would have had a reasonable expectation of success to make and use such composition because all of the required biochemical reagents, enzymes and guide RNAs were rampantly used in the field of Cas9/CRISPR technology as evidenced by references of Syksnys et al., Doudna et al., and Sontheimer et al. prior to the filing of the instant application.  For the reasons provided herein, the invention as claimed is prima facie obvious over the combined teachings of the prior art.

Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Syksnys et al. (WO 2013/142578 A1, see IDS) in view of Doudna et al. (WO 2015/089277 A1, see IDS) and Sontheimer et al. (US 2014/0349405, previously cited in the office action dated 02/25/2021) as applied to claims 1-10 and 13-15 above, in further view of Cong et al. (Multiplex genome engineering using CRISPR/Cas systems. Science 339, 819–823, 2013), Cho et al. (Targeted genome engineering in human cells with the Cas9 RNA-guided endonuclease. Nature Biotechnology 31, 230–232, 2013), and KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).
Teachings of Syksnys et al. in combination with Doudna et al. and Sontheimer et al. are as discussed above and incorporated herein.  

Cong et al. teach multiplex genome engineering using CRISPR/Cas Systems.  Cong et al. specifically teach the use of crRNA sequence which is mutated (see Figure 3A, which compares the wt crRNA sequence with mutated crRNA sequences right below denoted as m1…m17 on page 821).
Cho et al. teach targeted genome engineering in human cells with the Cas9 RNA-guided endonuclease.  Cho et al. specifically teach the use of crRNA sequence which does not have a CRISPR repeat region represented by various deletions in the mutated chimeric RNA comprising the crRNA (see Figure 2A and 2C).
Therefore, it would have been obvious for a person of ordinary skill in the art (POSITA) at the time of filing to substitute Streptococcus thermophiles Cas9 with NmeCas9 to form a complex with crRNA lacking tracrRNA as taught by Syksnys et al. and Doudna et al. optionally using various crRNAs distinctly designed based on a target sequence of interest or to test the function of such crRNAs as taught by Cong et al. and Cho et al. (italicized for added emphasis). One would have been motivated to make and use the invention as claimed because Sontheimer et al. teach NmCas9 from Neisseria meningitidis that has distinct targeting requirements which are less likely to result in off-target effects. Furthermore, unlike SpCas9 and StCas9. NmCas9 can function with crRNAs that are embedded within longer unprocessed precursors, indicating that NmCas9 can accommodate a greater range of targeting crRNA structures and functionalities (see paragraph [0005]).  As discussed in KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), it is considered obvious to combine prior art elements known to be used in equivalent fields of endeavor together into a which includes crRNAs distinctly designed and modified based on a target sequence of interest or to test the function of such crRNAs, were known to be used in equivalent fields of endeavor; thus, it is considered obvious to combine them together.  Furthermore, a POSITA would have had a reasonable expectation of success to make and use such composition because all of the required biochemical reagents, enzymes and guide RNAs were rampantly used in the field of Cas9/CRISPR technology as evidenced by references of Syksnys et al., Doudna et al., Sontheimer et al., Cong et al. and Cho et al. prior to the filing of the instant application.  For the reasons provided herein, the invention as claimed is prima facie obvious over the combined teachings of the prior art.

Conclusion
Claims 1-15 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
The instant Office action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAE W LEE/
Examiner, Art Unit 1656
	
	
	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656